Exhibit Certification Pursuant to 18 U.S.C. Section 1350 as Adopted Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarter Report of Novori Inc. (the “Company”) on Form 10-Q for the period ended August 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Mark Neild, Chief Financial Officer of the Company certify, pursuant to 18 U.S.C. Section 1350 as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1 The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2 The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. By: /s/ Mark Neild Mark Neild Chief Financial
